As filed with the Securities and Exchange Commission on November 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 Muzinich Credit Opportunities Fund Form N-Q9/30/2015 Item 1. Schedule of Investments. MUZINICH CREDIT OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS at September 30, 2015 (Unaudited) Principal Amount† Value CORPORATE BONDS: 61.3% Automotive & Auto Parts: 3.5% Daimler Finance North America LLC 2.000%, 8/3/18 1 $ General Motors Co. 3.500%, 10/2/18 General Motors Financial Corp. 4.750%, 8/15/17 Schaeffler Holding Finance B.V. EUR 1,000,000 6.875% Cash or 7.625% PIK, 8/15/18 Banking: 4.9% Ally Financial, Inc. 5.500%, 2/15/17 6.250%, 12/1/17 3.600%, 5/21/18 Bank of America Corp. 3.875%, 8/1/25 Citigroup, Inc. 2.150%, 7/30/18 Goldman Sachs Group, Inc. 2.600%, 4/23/20 JPMorgan Chase & Co. 3.900%, 7/15/25 Broadcasting: 2.1% Sinclair Television Group, Inc. 6.125%, 10/1/22 Sirius XM Radio, Inc. 5.250%, 8/15/22 1 Building Materials: 0.2% Building Materials Corp. 6.000%, 10/15/25 1 Cable/Satellite TV: 5.3% Cablevision Systems Corp. 8.625%, 9/15/17 CSC Holdings, Inc. 7.625%, 7/15/18 EchoStar Corp. 7.125%, 2/1/16 Harron Communications LP/Harron Finance 9.125%, 4/1/20 1 LGE Holdco VI B.V. EUR 775,000 7.125%, 5/15/24 Midcontinent Communications & Midcontinent Finance Corp 6.875%, 8/15/23 1 Neptune Finco Corp. 10.125%, 1/15/23 1 6.625%, 10/15/25 1 Virgin Media Secured Finance PLC 6.000%, 4/15/21 Chemicals: 0.8% Blue Cube Spinco, Inc. 9.750%, 10/15/23 1 Phosagro Bond Funding 4.204%, 2/13/18 Consumer-Products: 1.7% Jarden Corp. 7.500%, 5/1/17 Li & Fung Ltd. 5.250%, 5/13/20 Containers: 1.7% Graphic Packaging International 4.750%, 4/15/21 Owens-Brockway Glass Container, Inc. 6.375%, 8/15/25 1 Reynolds Group Issuer LLC 6.875%, 2/15/21 Sealed Air Corp. 6.500%, 12/1/20 1 Diversified Financial Services: 3.2% International Lease Finance Corp. 8.750%, 3/15/17 Lock AS EUR 325,000 5.500%, 8/15/20 2 MAF Global Securities Ltd. 5.250%, 7/5/19 4.750%, 5/7/24 Diversified Media: 1.7% Belo Corp. 7.250%, 9/15/27 Clear Channel Worldwide Holdings, Inc. 7.625%, 3/15/20 Lamar Media Corp. 5.375%, 1/15/24 Energy: 6.6% Chevron Corp. 2.355%, 12/5/22 Delek & Avner Tamar Bond Ltd. 3.839%, 12/30/18 1 El Paso Energy Corp. 7.750%, 1/15/32 Energy Transfer Partners LP 4.050%, 3/15/25 Gaz Capital S.A. 6.212%, 11/22/16 Petroleos Mexicano EUR 520,000 3.125%, 11/27/20 Shell International Finance B.V. 3.250%, 5/11/25 Southern Star Central Corp. 5.125%, 7/15/22 1 Food & Drug Retail: 2.8% CVS Health Corp. 1.900%, 7/20/18 2.800%, 7/20/20 3.875%, 7/20/25 Food/Beverage/Tobacco: 3.7% Constellation Brands, Inc. 7.250%, 9/1/16 Kraft Heinz Foods Co. 2.000%, 7/2/18 1 Pilgrim's Pride Corp. 5.750%, 3/15/25 1 Smithfield Foods, Inc. 7.750%, 7/1/17 Healthcare: 4.0% Endo Finance LLC / Endo Finco, Inc. 7.250%, 12/15/20 1 5.375%, 1/15/23 1 Fresenius Medical Care II 4.125%, 10/15/20 1 HCA, Inc. 6.500%, 2/15/16 HealthSouth Corp. 5.750%, 9/15/25 1 UnitedHealth Group, Inc. 3.350%, 7/15/22 VPII Escrow Corp. 6.750%, 8/15/18 1 WellCare Health Plans, Inc. 5.750%, 11/15/20 Hotels: 0.9% Hilton Worldwide Finance LLC 5.625%, 10/15/21 Leisure: 0.9% Activision Blizzard, Inc. 5.625%, 9/15/21 1 Restaurants: 0.4% 1011778 B.C./New Red Finance 6.000%, 4/1/22 1 Services: 1.0% Deutsche Raststaetten Gruppe IV GmbH EUR 800,000 6.750%, 12/30/20 Iron Mountain, Inc. EUR 300,000 6.750%, 10/15/18 Super Retail: 4.7% Amazon.com, Inc. 3.800%, 12/5/24 Argos Merger Sub, Inc. 7.125%, 3/15/23 1 AutoNation, Inc. 3.350%, 1/15/21 4.500%, 10/1/25 Family Tree Escrow LLC 5.250%, 3/1/20 1 5.750%, 3/1/23 1 L Brands, Inc. 6.900%, 7/15/17 Sally Holdings LLC 6.875%, 11/15/19 Technology: 0.5% Hewlett Packard Co. 2.850%, 10/5/18 1 Telecommunications: 6.6% Arqiva Broadcast Finance PLC 9.500%, 3/31/20 Crown Castle International Corp. 5.250%, 1/15/23 Eircom Finance Ltd. EUR 358,000 9.250%, 5/15/20 Koninklijke KPN NV 6.875%, 3/14/73 2 Play Finance 2 S.A. EUR 1,000,000 5.250%, 2/1/19 Telesat Canada/Telesat LLC 6.000%, 5/15/17 1 T-Mobile USA, Inc. 5.250%, 9/1/18 Wind Acquisition Finance S.A. EUR 1,075,000 4.011%, 7/15/20 2 Transportation Excluding Air/Rail: 1.3% DP World Ltd. 3.250%, 5/18/20 HPHT Finance Ltd. 2.875%, 3/17/20 Utilities: 2.8% Contourglobal Power Holdings S.A. 7.125%, 6/1/19 1 ENEL S.p.A. 7.750%, 9/10/75 Indiantown Cogeneration LP 9.770%, 12/15/20 Israel Electric Corp. Ltd. 6.700%, 2/10/17 5.625%, 6/21/18 Mirant Mid-Atlantic Series B Pass Through Trust 9.125%, 6/30/17 NSG Holdings LLC/NSG Holdings, Inc. 7.750%, 12/15/25 1 TOTAL CORPORATE BONDS (Cost $76,098,378) BANK LOANS: 3.8% Containers: 0.2% Owens-Brockway Glass Container, Inc. 3.500%, 8/12/22 2 Hotels: 0.7% Hilton Worldwide Finance LLC 3.500%, 10/26/20 2 Leisure: 0.9% Activision Blizzard, Inc. 3.250%, 10/13/20 2 Super Retail: 1.3% Petsmart, Inc. 4.250%, 3/11/22 2 Party City Holdings, Inc. 4.250%, 8/19/22 2 Technology: 0.7% Avago Technologies, Inc. 3.750%, 5/6/21 2 TOTAL BANK LOANS (Cost $4,698,145) U.S. GOVERNMENT NOTES: 14.2% United States Treasury Note 1.375%, 8/31/20 2.000%, 8/15/25 TOTAL U.S. GOVERNMENT NOTES (Cost $17,346,836) SHORT-TERM INVESTMENTS: 16.3% United States Treasury Bill 0.038%, 11/12/15 3 0.001%, 12/10/15 3 0.000%, 2/4/16 3,4 0.018%, 3/3/16 3 TOTAL SHORT-TERM INVESTMENTS (Cost $19,999,132) TOTAL INVESTMENTS IN SECURITIES: 95.6% (Cost $118,142,491) Other Assets in Excess of Liabilities: 4.4% TOTAL NET ASSETS: 100.0% $ † In U.S. Dollars unless otherwise indicated. EUR Euro PIK - Payment-in-kind - represents the security may pay interest in additional par. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2015 the value of these securities amounted to $24,161,293 or 19.6% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2015. 3 Coupon represents the yield to maturity from the purchase price. 4 Coupon is less than 0.001%. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Muzinich Credit Opportunity Fund's (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting by enabling investors to understand how and why the Fund uses forward contracts (a type of derivative), how they are accounted for, and how they affect an entity's results of operations and financial position. The Fund may use derivatives in various ways.The Fund may, but is not required to, use derivatives for risk management purposes or as part of its investment strategies.Derivatives are financial contracts whose values depend on, or are derived from, the value of an underlying asset, reference rate or index.The Fund may use derivatives to earn income and enhance returns, to hedge or adjust the risk profile of its portfolio, to replace more traditional direct investments and to obtain exposure to otherwise inaccessible markets. The Fund's average notional value of forward foreign currency contracts outstanding during the nine months ended September 30, 2015 was $3,452,148.The Fund's average notional value of credit default swap contracts outstanding during the nine months ended September 30, 2015 was $5,721,250. The average notional amount is calculated by the dollar value of open contracts at the end of the previous fiscal year and at each quarter end in the current fiscal year.The notional amount for forward foreign currency exchange contracts is calculated based on the currency being sold converted to U.S. dollars at each of the time periods noted above.The table below shows the effects of derivative instruments on the financial statements. The Fund had an average of three forward foreign currency exchange contracts open during the quarter ended September 30, 2015. The table below lists the contracts outstanding as of September 30, 2015. Schedule of Forward Foreign Currency Exchange Contracts at September 30, 2015 (Unaudited) Unrealized Settlement Currency U.S. Dollar Value at Currency U.S. Dollar Value at Appreciation Counterparty Date to be Delivered September 30, 2015 to be Received September 30, 2015 (Depreciation) BNY Brokerage 12/11/2015 EUR 6,500,000 $ BNY Brokerage 12/11/2015 GBP 2,700,000 $ GBP Great Britain Pound. SCHEDULE OF SWAP CONTRACTS at September 30, 2015 (Unaudited) Unrealized Buy Protection Receive/(Pay) Expiration Notional Premiums Paid Appreciation Reference Entity Counterparty Fixed Rate Date Amount (Received) (Depreciation) Markit CDX.NA.HY.24.B 6/20 Barclays (5.000)% 6/20/20 $ $ ) $ Markit CDX.NA.HY.25.B 12/20 Barclays (5.000)% 12/20/20 ) $ $ ) $ Fair values of derivative instruments as of September 30, 2015 (Unaudited) Asset Derivatives as of September 30, 2015 Liability Derivatives as of September 30, 2015 Instrument Balance Sheet Location Fair Value Balance Sheet Location Fair Value Forward Foreign Currency Exchange Contracts Unrealized Appreciation on Forward Foreign Currency Exchange Contracts $ Unrealized Depreciation on Forward Foreign Currency Exchange Contracts $
